DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 14 January 2022.  Claims 1-15 are currently pending of which claims 1, 2, and 4 are currently amended and claims 13-15 are withdrawn.  

Drawings
Applicant’s state that both marked up drawings and a clean copy of the drawings have been submitted to overcome the objections to the drawings presented in the Office Action of 14 October 2014.   However, only a marked-up copy has been actually submitted.  A clean copy of at least Figure 11 is required.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 14 January 2022.  The rejections to the claims under 35 USC 112 presented in the Office Action of 14 October 2022 are withdrawn.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim recites the limitation of “a base”; however, claim 1, upon which claim 2 is dependent newly recites “a base”.  Therefore, it is unclear as to if the limitation of claim 2 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 14 January 2022.  The rejections to the claims under 35 USC 102 presented in the Office Action of 14 October 2022 are withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0372271 to Kitagawa et al. (Kitagawa).
As to claim 1, Kitagawa teaches a photoelectrochemical cell (1) comprising a photoabsorbing surface (surface of electrode (3)), a plurality of three-dimensional contacts (12) formed on the photoabsorbing surface (3) and spaced so that a portion of the photoabsorbing surface is unoccluded thereby, and wherein the three-dimensional contacts include surfaces that redirects radiation incident to the surface of the contact onto the unoccluded portion of the photoabsorbing surface, wherein the three-dimensional contacts comprise a metal catalyst material and wherein each of the plurality of (Paragraphs 0023-0025, 0028, and 0030-0033; Figure 5).  Kitagawa further teaches that the apparatus is used with an incoming light, sunlight, with wavelengths from 300 to 1000 nm (Paragraph 0076).  However, Kitagawa is silent as to a specific width for the base in the triangular contact embodiment.  However, in an alternative non-triangular embodiment Kitagawa teaches specific size ranges for this base, a diameter, of from 0.02 microns (20 nm) to 407 microns (407,000 nm) to achieve a desired catalyst layer ratio (Paragraphs 0076; Table 4).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a base width within this same range in the triangular embodiment as in the circular embodiment in order to achieve the desired catalyst layer ratio.  Thus including widths larger than wavelengths of incoming sunlight.  
Furthermore, Kitagawa teaches that the surface area of this base is critical in forming a catalyst layer ratio and optimizing production efficiency and production amount (Paragraphs 0076 and 0085; Table 2); therefore, it would have been further obvious to one of ordinary skill in the art at the time of filing to optimize the base width of the triangular embodiment of Kitagawa in order to optimize the catalyst layer ration and the production efficiency and amount.  
As to claim 2, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts (12) have a triangular cross-section with a height substantially perpendicular to a region of the photoabsorbing surface (3) occluded by the contacts and the base (Paragraph 0033; Figure 5).
As to claims 3 and 4, Kitagawa teaches the apparatus of claim 2.  Kitagawa further teaches that the photoabsorbing surface is 30% occluded by the three-dimensional contacts (Paragraph 0076).
As to claim 5, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts form a first catalyst layer comprising a reduction catalyst capable of catalyzing carbon dioxide reduction reactions (Paragraphs 0028 and 0030)
As to claim 6, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts form a first catalyst layer comprising a reduction catalyst comprising silver, gold, copper or palladium (Paragraphs 0028 and 0030).
As to claim 7, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts form a first catalyst layer comprising an oxidation catalyst comprising a semiconductor such as iridium oxide (Paragraphs 0028 and 0031).
As to claim 8, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the photoabsorbing surface can be part of a triple (three) junction cell (Paragraph 0068).  
As to claims 9 and 10, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the apparatus comprises an insulating surface (10) that passivates the unoccluded portion of the photoabsorbing surface (Paragraph 0046; Figure 5).
As to claim 11, Kitagawa teaches the apparatus of claim 1.  Kitagawa further teaches that the apparatus comprises a second metal catalyst layer (7) (Paragraphs 0028, 0030 and 0031; Figure 8).
As to claim 12, Kitagawa teaches the apparatus of claim 11.  Kitagawa fails to specifically teach how the second metal catalyst is formed; however, these limitations are product by process limitations, and so long as the end product is the same in the apparatus claim the process by which the product was formed does not distinguish the claims (MPEP 2113).  Furthermore, Kitagawa specifically contemplates electrodeposition as the means for the formation of other catalyst layers (Paragraphs 0075, 0088 and 0095).

Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over Kitagawa in view of US Patent Application Publication No. 2020/0028005 to Saive et al. (Saive).
The applied reference, Saive, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This 
As to claim 1, Kitagawa teaches a photoelectrochemical cell (1) comprising a photoabsorbing surface (surface of electrode (3)), a plurality of three-dimensional contacts (12) formed on the photoabsorbing surface (3) and spaced so that a portion of the photoabsorbing surface is unoccluded thereby, and wherein the three-dimensional contacts include surfaces that redirects radiation incident to the surface of the contact onto the unoccluded portion of the photoabsorbing surface, wherein the three-dimensional contacts comprise a metal catalyst material and wherein each of the plurality of three-dimensional contacts comprises a base parallel to the photoabsorbing surface (Paragraphs 0023-0025, 0028, and 0030-0033; Figure 5).  Kitagawa further teaches that the apparatus is used with an incoming light, sunlight, with wavelengths from 300 to 1000 nm (Paragraph 0076).  However, Kitagawa is silent as to a specific width for the base in the triangular contact embodiment.
However, Saive also discusses triangular portions utilized for redirecting incident light from sunlight to photoabsorbing surfaces and teaches that the heights and widths are critical to effective redirection and teaches that a particularly desirable width is approximately 10 microns (10,000 nm) (Paragraph 0044, 0046 and 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a base width of 10 microns for the triangular contact of Kitagawa with the expectation of effectively redirecting the sunlight as taught by Saive, thus a width larger than a wavelength of the incoming sunlight.  
As to claim 2, the combination of Kitagawa and Saive teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts (12) have a triangular cross-section with a height substantially perpendicular to a region of the photoabsorbing surface (3) occluded by the contacts and the base (Paragraph 0033; Figure 5)
As to claims 3 and 4, the combination of Kitagawa and Saive teaches the apparatus of claim 2.  Kitagawa further teaches that the photoabsorbing surface is 30% occluded by the three-dimensional contacts (Paragraph 0076).
As to claim 5, the combination of Kitagawa and Saive teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts form a first catalyst layer comprising a reduction catalyst capable of catalyzing carbon dioxide reduction reactions (Paragraphs 0028 and 0030).
As to claim 6, the combination of Kitagawa and Saive teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts form a first catalyst layer comprising a reduction catalyst comprising silver, gold, copper or palladium (Paragraphs 0028 and 0030).
As to claim 7, the combination of Kitagawa and Saive teaches the apparatus of claim 1.  Kitagawa further teaches that the three-dimensional contacts form a first catalyst layer comprising an oxidation catalyst comprising a semiconductor such as iridium oxide (Paragraphs 0028 and 0031).
As to claim 8, the combination of Kitagawa and Saive teaches the apparatus of claim 1.  Kitagawa further teaches that the photoabsorbing surface can be part of a triple (three) junction cell (Paragraph 0068).  
As to claims 9 and 10, the combination of Kitagawa and Saive teaches the apparatus of claim 1.  Kitagawa further teaches that the apparatus comprises an insulating surface (10) that passivates the unoccluded portion of the photoabsorbing surface (Paragraph 0046; Figure 5).
As to claim 11, the combination of Kitagawa and Saive teaches the apparatus of claim 1.  Kitagawa further teaches that the apparatus comprises a second metal catalyst layer (7) (Paragraphs 0028, 0030 and 0031; Figure 8).
As to claim 12, the combination of Kitagawa and Saive teaches the apparatus of claim 11.  Kitagawa fails to specifically teach how the second metal catalyst is formed; however, these limitations are product by process limitations, and so long as the end product is the same in the apparatus claim the (MPEP 2113).  Furthermore, Kitagawa specifically contemplates electrodeposition as the means for the formation of other catalyst layers (Paragraphs 0075, 0088 and 0095).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed above, the argued amended limitations have been taught obvious in view of Saive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794